Citation Nr: 9907236
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 9-07 4687               DATE MAR 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to an increased rating for tinea pedis of the left
foot, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from April 1974 to April 1976.

This case came before the Board of Veterans' Appeals (Board) from
a decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts, in June 1996 that denied an
increased rating for the veteran's service connected tinea pedis of
the left foot.

FINDING OF FACT

The veteran's tinea pedis of the left foot has not been shown to
have resulted in exudation or constant itching, extensive lesions,
or marked disfigurement; or ulceration or extensive exfoliation or
crusting, and systemic or nervous manifestations, or exceptional
repugnance; the most recent VA examination in May 1996 showed no
evidence of a skin disorder involving the feet.

CONCLUSION OF LAW

The criteria for a rating above 10 percent for tinea pedis have not
been met. 38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.118, Diagnostic Codes
7813, 7806. (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records from January 1975 show
treatment for swollen toes on the left foot, a condition that had
been present for three months,

- 2 - 


with a notation stating "eczema." A notation from April 1975 states
"still has eczema." In July 1975 the veteran was treated for
"infected athelete's foot [sic] R [right] foot," and "prob.[able]
tinea pedis L [left] foot." A pre-separation examination in January
1976 showed the veteran's feet as normal.

VA medical records show that the veteran was treated for a "raised
rash over toes on L [left] foot c [with] cracking between," and was
diagnosed with athlete's foot in April 1976. A VA examination in
September 1976 found moderately severe athlete's foot on the toes,
and diagnosed tinea pedis of the left foot. Another VA examination
in March 1978 found that both feet showed tinea pedis, and
diagnosed "tinea pedis, bilaterally acute."

The veteran was given another VA examination in May 1996 at which
time the examiner stated that "both feet were examined, there was
no evidence of active dermatitis or other abnormality." No skin
disorders or lesions were found, and the diagnosis given was "no
evidence of active dermatitis."

In November 1996 the veteran was treated for chronic pain in both
feet, and complained of "pins/ needles feeling with any extended
standing." The physician found "slight collapse of arch."

Analysis

Initially, it is noted that the claim is well-grounded. That is the
veteran's claim is plausible. Further, the record appears to be
complete and no further assistance to the veteran is required to
comply with the duty to assist mandated by 38 U.S.C.A. 5107(a)
(West 1991). See also Waddle v. Brown, 5 Vet. App. 454, 456 (1993);
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities, which is based on average
impairment of earning capacity. Different diagnostic codes identify
the various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4
(1998). Generally, the degrees of disability specified are
considered

- 3 -

adequate to compensate for considerable loss of working time from
exacerbation or illnesses, proportionate to the severity of the
several grades of disability. 38 C.F.R. 4.1. The words "moderate"
and "severe" are not defined in the VA Schedule for Rating
Disabilities. Rather than applying a mechanical formula, a rating
board must evaluate all of the evidence to the end that its
decisions are "equitable and just." 38 C.F.R. 4.6 (1998).

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied.
If, on the other hand, the evidence is in support of the claim or
is in equal balance, the claim is allowed. Id. Where there is a
question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating;
otherwise, the lower rating will be assigned. 38 C.F.R. 4.7.

The primary focus in rating disabilities is on functional impair-
ment. 38 C.F.R. 4.10. When an unlisted condition is encountered it
will be permissible to rate it under a closely related disease or
injury in which not only the functions affected, but the anatomical
localization and symptomatology are closely analogous. Conjectural
analogies will be avoided, as will the use of analogous ratings for
conditions of doubtful diagnosis, or for those not fully supported
by clinical and laboratory findings. Nor will ratings assigned to
organic diseases and injuries be assigned by analogy to conditions
of functional origin. 38 C.F.R. 4.20.

The veteran's service connected disability of tinea pedis of the
left foot is currently evaluated under Diagnostic Code 7813 for
dermatophytosis, which in turn is rated as eczema. 38 C.F.R. 4.118.
Diagnostic Code 7806 provides a zero percent evaluation for eczema
when it is manifested by slight, if any, exfoliation, exudation or
itching, if on a non exposed surface or small area. A 10 percent
evaluation

- 4 - 

applies if there is exfoliation, exudation or itching involving an
exposed surface or extensive area. A higher rating of 30 percent is
not warranted unless there is constant exudation or itching,
extensive lesions, or marked disfigurement is shown.

The United States Court of Appeals for Veterans Claims (formerly
the United States Court of Veterans Appeals) has held that, where
entitlement to compensation has already been established, and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Although a rating specialist is
directed to review the recorded history of a disability in order to
make a more accurate evaluation, the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

In November 1976, service connection was granted for tinea pedis of
the left foot. This determination was based upon a diagnosis of
tinea pedis of the left foot during service, and a VA examination
in September 1976 that showed tinea pedis of the left foot. A 10
percent rating was assigned, effective from April 1976, and that
rating has remained in effect to the present.

During the May 1996 VA examination, it was noted that the veteran
reported a history of skin lesions since 1975, with an unusual odor
and peeling skin from the soles and toes of his feet. The veteran
also reported that since discharge, he has trouble standing for
more than thirty minutes, and that he treats his feet with Epsom
salts and a cream. Physical examination revealed that "both feet
were examined, there was no evidence of active dermatitis or other
abnormality." No skin disorders or lesions were found. Obviously
such a finding is inconsistent with the requirements of constant
exudation or itching, extensive lesions or marked disfigurement or
any other criteria necessary for a rating in excess of 10 percent.

Moreover, the veteran has not provided any information which would
suggest that the condition is prone to exacerbations of sufficient
severity to warrant a higher evaluation. The record is essentially
silent with regard to any objective findings of continuing skin
problems since the examination in 1978. Under such

- 5 - 

circumstances, the preponderance of the evidence weighs heavily in
favor of a denial of the veteran's claim.

ORDER

An increased rating for tinea pedis of the left foot, currently
evaluated as 10 percent disabling, is denied.

C.W. Symanski
Member, Board of Veterans' Appeals

6 - 

